Title: From John Adams to Timothy Pickering, 25 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 25th 1799

I return signed, the blank commission, intended for Mr Jones to be consul at New Orleans.
I return to you, Mr. Liston’s note of the 10th of April. I consider this handsome present of his Brittanic majesty, as a testimony of his friendship to the United States, & I request you to communicate through Mr. Liston, the thanks of the American government for this mark of his majestys confidence in its sentiments.
Judge Peters’s letter of the 13th is returned in this. I hope by this time there are more signs of contrition among the ignorant and deluded disturbers of our peace.
I am Sir your most obedient
